         Case 8:18-cv-03635-PWG Document 48 Filed 03/01/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

LATONYA PYATT,                                      )
                                                    )
        Plaintiff,                                  )
                                                    )
        v.                                          )      Civil Action No. PWG-18-03635
                                                    )
SANTANDER CONSUMER USA INC., et al.,                )
                                                    )
        Defendants.                                 )

                           DISMISSAL WITH PREJUDICE
                       PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(i)

        Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, whereas

Defendant, Experian Information Solutions, Inc. has not yet filed an Answer to the Amended

Complaint, the Plaintiff, LaTonya Pyatt, hereby designates this matter as settled and enters this

notice of voluntary dismissal with prejudice as to Experian Information Solutions, Incorporated

only.



                                            Respectfully submitted,


                                            _________/s/______________________
                                            Kevin C. Williams, Esq. Bar No. 18072
                                            8025 13th St., Ste 107
                                            Silver Spring, MD 20910
                                            301.399.1700
                                            kevin@kwesq.com

                                            Counsel for Plaintiff
